Citation Nr: 0732159	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-13 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for optic neuritis, 
claimed as glaucoma, to include as secondary to service-
connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to service-connected diabetes mellitus.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for removal of left 
little toe, to include as secondary to service-connected 
diabetes mellitus or herbicide exposure in service.  





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to May 1970.  
His decorations include the Combat Infantryman Badge.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

Here, the Board notes that, in September 2007, the veteran, 
through his representative, indicated that his service-
connected diabetes mellitus is worse than it was at the time 
of his most recent VA examination in December 2003.  

Because the veteran has alleged that his condition has 
worsened, the Board concludes that this matter must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

And because peripheral neuropathy is generally closely 
associated with diabetes mellitus, and because the December  
2003 examiner indicated that there is no peripheral 
neuropathy "as of yet," an updated examination covering 
both of these conditions is warranted in this case.

With respect to the veteran's eye claim, the Board notes that 
the veteran was afforded a VA examination dated in December 
2003.  The veteran was diagnosed with optic nerve pallor, 
optic neuritis by history, hyperoptic astigmatism, and 
presbyopia.  

The examiner, however also noted that there was no chart 
available for review at the time of the examination, and did 
not offer an opinion regarding whether the veteran had an eye 
disability that was related to his service or a service-
connected condition, to include diabetes mellitus.  

The Board finds that the December 2003 examination is in 
adequate in this case. In this regard, the Board notes that 
VA's duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  

This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents should be 
reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  

Upon remand, an additional VA examination is warranted to 
determine the current nature, extent and etiology of any eye 
disability that the veteran may have, and to determine if the 
veteran's condition is related to or had its onset during 
service, to include the veteran's service-connected diabetes 
mellitus.  Pursuant to the VCAA, such an examination is 
required to adjudicate the veteran's claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2004).  

Prior to affording the veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
veteran's claims should be associated with his claims file.  

Here, the Board notes that the veteran has been treated at 
the Columbia, South Carolina, VA Medical Center.  The RO 
should therefore update the veteran's file with any records 
from this facility dated since December 2003.  The veteran 
should also be afforded an opportunity to submit any 
additional records that may be relevant to his claims.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was not provided with 
notice of what type of information and evidence was needed to 
substantiate his claims, to include what evidence is required 
to reopen a previously denied claim, and was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Kent v. Nicholson, 20 Vet. App. 1 (2006)(the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim).  This 
case must therefore be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate each of the claims on 
appeal.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims, and should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his diabetes 
mellitus since service.  This should 
include treatment records from the 
Columbia, South Carolina, VA Medical 
Center dated since December 2003.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the extent and severity of the veteran's 
service-connected diabetes mellitus, type 
II.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should identify and express an opinion as 
to whether the veteran diabetes mellitus: 

(i)	is manageable by restricted diet 
only; 
(ii)	requires insulin and restricted 
diet, or oral hypoglycemic agent and 
restricted diet; 
(iii)	requires insulin, a restricted diet, 
and regulation of activities; 
(iv)	requires insulin, a restricted diet, 
and regulation of activities, with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring one 
or two hospitalizations per year or 
twice a month visits to a diabetic 
care provider, plus complications 
that would not be compensable if 
separately evaluated; and/or
(v)	 requires more than one daily 
injection of insulin, a restricted 
diet, and regulation of activities 
(avoidance of strenuous occupational 
and recreational activities) with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring at 
least three hospitalizations per 
year or weekly visits to a diabetic 
care provider, plus either 
progressive loss of weight and 
strength or complications that would 
be compensable if separately 
evaluated.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
        
4.  The veteran should be afforded a 
appropriate VA examinations to determine 
whether the veteran has an eye 
disability, and/or peripheral neuropathy 
of the upper and lower extremities, that 
is related to or had its onset during 
service, or is caused or aggravated by 
his service-connected diabetes mellitus.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any eye 
disability or peripheral neuropathy of 
the upper and lower extremities found to 
be present.  

If the examiner diagnoses the veteran as 
having peripheral neuropathy or an eye 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's eye 
disability or peripheral neuropathy had 
its onset in service or within one year 
of service, or whether such conditions 
are secondary to the veteran's service-
connected diabetes mellitus.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  
        
5.  After completion of the foregoing, 
the RO should again review the claims.  
If any determination remains adverse, he 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



